The Chancellor.
The allegations of ill usage made by the complainant are denied by the defendant; and to show that the complainant is under no necessity of a separate maintenance for herself and children pending the litigation, the defendant states that since the filing of the bill in this cause she has voluntarily accompanied him on a jaunt of pleasure to Albany and the Springs, during which time they cohabited together. Under such circumstances it is to be regretted that this family difficulty cannot be compromised, as well for the interest of both parties as on account of their children. There is nothing in the facts before me that can authorize the making of an order which will tend to widen the breach or to break up the family, by separating either the father or mother from the children. It is admitted by the defendant’s counsel that the complainant is entitled to a reasonable sum to enable her to carry on this suit, if she insists upon going on with it. The case of Pritchard v. Ames and Pritchard, (Turner’s R. 222,) shows that in the end she will be entitled to the income for life of the property in the hands of her husband, which was bequeathed by her father to her separate use for life, with remainder to her children. The husband has been in the habit of allowing her interest on this sum in quarterly payments of one hundred dollars each up to the first of May last, since which time it has been suspended. It is said the fund is invested in real estate which is unproductive; if so the wife will be entitled to have it sold, and to have the amount invested for her separate use for life, agreeably to the bequest of her father. If the husband consents to allow her the interest as heretofore, I do not think it proper to make any other order as to the separate estate pending this litigation. If he is unwilling to do this, the real estate in which her property is invested must be sold, and the money brought into the assistant register’s office and invested, to abide the final decree in this cause ; and in the mean time she must have the income thereof. The defendant must also advance to her or her solicitor two hundred dollars for the purpose of enabling her to go on with this suit, if she shall be advised so to do.